DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Amendment filed on 1/5/2021 does not constitute new matter, and has been accepted by Examiner.

Response to Arguments
Applicant’s arguments with respect to claims 23, 33, and 38 have been considered but are not persuasive.
	All the claims are now still rejected with the reference of Hardt (US 2010/0180001), as shown below. Specifically Hardt discloses the ability to display the caller’s plurality of social media activity status information, and content from a previous communication ([0028]-[0030]: user and user’s contact/ individual are connected through various social media networks, and therefore the user can be provided with individual’s plurality of current activity status on various/all social networking sites: [0030]).
	Therefore, the claims are still not yet in condition for allowance, and are still rejected as shown below.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 23-26, 27-29, 32-35, 36, and 38-40  are rejected under pre-AIA  35 U.S.C. 102b as being anticiapted by Hardt (2010/0180001).
Regarding claims 23, 33, and 38, Kent discloses a method comprising: 
by one or more computing devices, receiving an incoming communication from a first user to a second user ([0045]: incoming call from caller to callee and having caller ID information displayed);
by one or more of the computing devices, accessing, from a communication record comprising at least part of the content of a previous communication between the first user and the second user ([0034]-[0036]:corresponding history between caller and callee can also be displayed as contextual information);  
by one or more of the computing devices, accessing, from a network compromising a database comprising a plurality of profiles, information of the first user’s most recent activities, at least one first profile corresponding to the initiating user and at least one second profile corresponding to the second user ([0028]-[0030]: user and user’s contact/ individual are connected through various social media networks, and therefore the user can be provided with individual’s plurality of current activity status on various/all social networking sites: [0030]); and 
of the first user’s most recent activities and at least part of the content of the previous communication between the first user and the second user ([0045]: incoming call from caller to callee and having caller ID information displayed, current location weather, contact history, photos and etc.; [0028]: display last call details or conversations and [0030]: user can be provided with individual’s plurality of current activity status on various/all social networking sites).

Regarding claims 24, 34, and 39, Hardt ‘001 discloses wherein the caller identification further comprises one or more of: a telephone call (([0045]: incoming call from caller to callee and having caller ID information displayed, current location weather, contact history, photos and etc.); a short message service (SMS) message; or a video call. 
Regarding claims 25, Hardt ‘001 discloses wherein the caller identification further comprises a name and picture of the initiating user ([0045]: incoming call from caller to callee and having caller ID information displayed, current location weather, contact history, photos and etc.). 
Regarding claims 26, 35 and 40, Hardt ‘001 discloses wherein the information associated with the initiating user comprises affiliation information of the initiating user ([0008]: relationships with other individuals or relationships with organizations). 
Regarding claims 28, Hardt ‘001 discloses the method of claim 23, wherein the information of the first user’s most recent activities comprises a current status message of the initiating user ([0045]: current social status; [0028]-[0030]).


Regarding claim 29, Hardt ‘001 discloses the method of claim 23, wherein the information of the first user’s most recent activities comprises a news feed about the initiating user ([0031]: information of contact being RSS feed). 
Regarding claim 31, Hardt ‘001discloses the method of claim 30, wherein the previous communication comprises one or more of: a call log; a voice mail message an instant message; or a text message ([0028]-[0029]: use of instant messaging). 
Regarding claim 32, Hardt ‘001 discloses the method of claim 31, wherein the method further comprises receiving, by the one or more computing devices, a request from the receiving user to access the communication record ([0009]: request from sources such a communication archive containing historical messaging information, news feed, social networks enterprise directories, etc)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 27, 36, 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hardt (US 2010/0180001; hereinafter Hardt ‘001) in view of Hardt (US 2010/0082695; Hardt ‘695).

Regarding claims 27, 36 and 41,Hardt ‘001 in view of Hardt ‘695 discloses wherein the affiliation information comprises degree-of-separation information between a first node representing the initiating user and a second node representing another user(Abstract; [0009]: creating social graph pertaining to user; Fig. 7; [0053]: aggregating and presenting an individual’s profile form a social network and the social connections between said individual and use, such as common contact connections are shown in the figure). 
It would have been obvious before the effective filing date of the claimed invention to incorporate Hardt ‘695 to provide more contextual information to user about caller.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866.  The examiner can normally be reached on M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUCK HUYNH/Primary Examiner, Art Unit 2644